Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Scotia Mutual Funds and Pinnacle Program Funds Receive Approval to Invest in Securities of DundeeWealth Inc. TORONTO, Oct. 26 /CNW/ - Scotia Securities Inc., the manager of the Scotia Mutual Funds, and Scotia Capital Inc., the manager of the Pinnacle Program Funds, today announced that Canadian securities regulatory authorities have granted approvals to permit these funds to invest in securities of DundeeWealth Inc. (TSX:DW), as long as an independent board of advisors reviews these investments. Last month, Scotiabank purchased Dundee Bank of Canada, as well as 18 per cent of outstanding shares of DundeeWealth Inc. Scotia Securities Inc. and Scotia Capital Inc. are wholly-owned subsidiaries of Scotiabank. Scotiabank is one of North America's premier financial institutions and Canada's most international bank. With almost 60,000 employees, Scotiabank Group and its affiliates serve approximately 12 million customers in some 50 countries around the world. Scotiabank offers a diverse range of products and services including personal, commercial, corporate and investment banking.
